COURT OF APPEALS OF VIRGINIA


              Present: Judges Kelsey, Beales and Senior Judge Clements
UNPUBLISHED



              DEWITT L. FLOURNOY
                                                                               MEMORANDUM OPINION*
              v.     Record No. 2336-13-2                                          PER CURIAM
                                                                                 NOVEMBER 4, 2014
              VIRGINIA EMPLOYMENT COMMISSION
               AND E. F. THOMPSON INC.


                                FROM THE CIRCUIT COURT OF SPOTSYLVANIA COUNTY
                                               David H. Beck, Judge

                               (DeWitt L. Flournoy, pro se, on brief).

                               (Mark R. Herring, Attorney General; John W. Daniel II, Deputy
                               Attorney General; Kristina Stoney, Senior Assistant Attorney
                               General and Chief; Elizabeth B. Peay, Assistant Attorney General,
                               on brief), for appellee Virginia Employment Commission.

                               No brief for appellee E. F. Thompson Inc.


                     DeWitt L. Flournoy appeals the decision by the circuit court affirming a decision by the

              Virginia Employment Commission (commission) that he was disqualified for benefits because he

              voluntarily left work without good cause. We have reviewed the record and find that his appeal is

              without merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion,

              see Flournoy v. E. R. Thompson Inc., Comm’n Decision UI-1305866 (Apr. 9, 2013), as affirmed by

              the circuit court, see Flournoy v. Virginia Emp’t Comm’n, Case No. CL13-728 (Nov. 4, 2013). We

              dispense with oral argument and summarily affirm because the facts and legal contentions are




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
adequately presented in the material before this Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                         Affirmed.




                                               -2-